                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Trai Truong
                                                           Civil Action No. 18cv1660-MMA(MSB)

                                             Plaintiff,
                                      V.
Nancy A. Berryhill, Acting                                   JUDGMENT IN A CIVIL CASE
Commissioner of Social Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court has made a review and determination in accordance with the requirements of 28 U.S.C. §
636 and applicable case law. Upon due consideration, the Court adopts Judge Berg’s Report and
Recommendation, grants Plaintiff’s motion for summary judgment, and denies Defendant’s motion for
summary judgment. Accordingly, the Court remands this matter to the Social Security Administration
for further administrative proceedings consistent with this Court’s Order and Judge Berg’s Report and
Recommendation.




Date:          8/20/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
